[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Johnston Coca-Cola Bottling Co., Inc. v. Hamilton Cty. Bd. of Revision, Slip Opinion No. 2017-
Ohio-870.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-870
     JOHNSTON COCA-COLA BOTTLING COMPANY, INC., APPELLANT, v.
          HAMILTON COUNTY BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Johnston Coca-Cola Bottling Co., Inc. v. Hamilton Cty. Bd. of
                    Revision, Slip Opinion No. 2017-Ohio-870.]
Taxation—Real-property valuation—Board of Tax Appeals did not abuse its
        discretion in adopting one appraisal as more persuasive than competing
        appraisal—Board of Tax Appeals did not act unreasonably or unlawfully in
        assigning credibility and weight to appraisal offered by county employee
        when there was no evidence of actual bias—Board of Tax Appeals’
        authority to correct its own errors under Ohio Adm.Code 5717-1-20 ceases
        when notice of appeal is filed under R.C. 5717.04—Decision affirmed in
        part and modified in part to correct clerical error.
    (No. 2014-1820—Submitted January 10, 2017—Decided March 14, 2017.)
              APPEAL from the Board of Tax Appeals, No. 2013-5973.
                              _______________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} This real-property-valuation case involves a manufacturing and
distribution facility in Cincinnati owned and operated by appellant, Johnston Coca-
Cola Bottling Company, Inc. (“Coca-Cola”). The Hamilton County Board of
Revision (“BOR”) rejected Coca-Cola’s complaint seeking a reduction for tax year
2011 and retained the Hamilton County auditor’s valuation. On appeal, the Board
of Tax Appeals (“BTA”) increased the value from $13,571,760 to $14,000,000
based on a new appraisal submitted by the auditor. Coca-Cola appeals to this court,
asserting six propositions of law. We affirm the BTA’s decision in large part, but
we modify it to correct a clerical error.
                         I. Facts and Procedural History
       {¶ 2} The real property in this case is a 34.46-acre parcel improved with a
426,229-square-foot building. The building houses a Coca-Cola bottling and
distribution facility and includes approximately 38,600 square feet of office space.
The auditor valued the property at $13,571,760 for tax year 2011, a reappraisal year
in Hamilton County.
       {¶ 3} Coca-Cola filed a complaint with the BOR seeking a reduction in
value to $6,800,000. The Cincinnati School District Board of Education filed a
countercomplaint to retain the auditor’s valuation.
       {¶ 4} At the BOR hearing, Coca-Cola introduced the testimony and written
appraisal report of John Solomon. He determined that the property’s highest and
best use, as improved, is its current use and, as vacant, is new industrial
development. He valued the property using both the income and sales-comparison
approaches. Under the income approach, he compared rents for five comparable
properties and valued the subject property at $6,500,000.        Under the sales-
comparison approach, he identified three sales and one listing of comparable
industrial buildings in the area and valued the property at $7,100,000. He then




                                            2
                                January Term, 2017




reconciled the two approaches and valued the property at $6,800,000 as of
December 31, 2010.
       {¶ 5} The auditor relied on the testimony of an in-house certified general
appraiser, Douglas Thoreson, at the BOR hearing. Although Thoreson did not give
an opinion of the property’s value, he challenged Solomon’s valuation by, among
other things, identifying different comparable sales.        The BOR retained the
auditor’s valuation, and Coca-Cola appealed to the BTA.
       {¶ 6} At the BTA hearing, Coca-Cola introduced the testimony and
certified appraisal of Richard Racek, a member of the Appraisal Institute. Racek
testified that the property’s highest and best use was “[f]or a continued use in its
present use as a bottling facility.” Although Racek evaluated the property using
both the sales-comparison and income approaches, his appraisal stated that “the
Sales Comparison Approach is considered to be controlling in this instance.” He
undertook an income analysis to provide additional support to the sales-comparison
approach.
       {¶ 7} In his sales-comparison analysis, Racek relied on sales of six
manufacturing buildings throughout Ohio that were sold between September 2010
and August 2013. He explained that he felt it necessary to look beyond the
Cincinnati area to find enough comparables because the property at issue has a
manufacturing component and he did not want to rely solely on distribution centers.
He verified that all six sales had been arm’s-length, fee-simple (i.e., not leased-fee)
transactions that involved brokers. After making adjustments for each sale, he
valued the property at $8,525,000 under the sales-comparison approach. Racek’s
income analysis considered 12 comparable leased properties and resulted in a
valuation of $9,000,000. He reconciled the two values by giving more weight to
the determination under the sales-comparison approach and arrived at a final value
of $8,550,000 as of January 1, 2011.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 8} In response, the auditor presented testimony and a newly prepared
certified appraisal from Thoreson, the auditor’s in-house appraiser. Thoreson
determined that the property’s highest and best use, as improved, is continued use
as a bottling plant and distribution center and, if vacant, is development as a
commercial or industrial facility. Thoreson used both the sales-comparison and
income approaches, although, like Racek, he gave greater weight to his sales-
comparison findings.
       {¶ 9} Under the sales-comparison approach, Thoreson looked for industrial
buildings of more than 300,000 square feet that were in active use. He analyzed
six sales of industrial buildings in the Cincinnati and Dayton areas (including two
in northern Kentucky) that occurred between July 2010 and October 2012. Two of
Thoreson’s six comparables included a manufacturing component in addition to
warehousing and distribution, and four were subject to leases. Thoreson testified
that the leased properties were valid comparables because the leases provided for
market rent. Thoreson’s sales-comparison valuation was $14,492,000. Under the
income approach, Thoreson considered eight warehouse and distribution facilities
and valued the property at $13,300,000. His final, reconciled valuation was
$14,000,000 as of January 1, 2011.
       {¶ 10} The BTA increased the property’s value to $14,000,000 based on
Thoreson’s appraisal. The BTA found that Thoreson appropriately considered
sales of leased properties, and it viewed his comparable sales more favorably than
those relied on by Racek, because Thoreson focused on properties near Cincinnati.
The BTA concluded that Thoreson’s comparables were more probative,
“[c]onsidering that the subject property is operate[d] as a bottling plant, including
warehouse and distribution, and has benefited from consistent maintenance since it
was initially constructed in order to meet food safety standards.” BTA No. 2013-
5973, 2014 WL 5148342, *2 (Sept. 25, 2014). Although it acknowledged Coca-




                                         4
                                January Term, 2017




Cola’s criticisms of Thoreson’s appraisal, the BTA found that his conclusions
“were better supported and more consistent with the market.” Id.
       {¶ 11} The BTA’s September 25, 2014 decision increased the property’s
value to $14,000,000 as of January 1, 2012. On October 16, the auditor moved the
BTA to correct that decision to indicate that the value of the property was
determined as of January 1, 2011. Coca-Cola filed its notice of appeal in this court
on October 21, before the BTA ruled on the motion. The BTA issued a nunc pro
tunc order the next day, stating that it had intended to value the subject property as
of January 1, 2011. Coca-Cola filed an amended notice of appeal from the nunc
pro tunc order.
                                    II. Analysis
                            A. Considering present use
       {¶ 12} In its first and third propositions of law, Coca-Cola argues that the
BTA’s decision was unreasonable and unlawful because it considered the property’s
present use in determining value. Coca-Cola complains that the BTA applied a
“present use” valuation when it stated:


       Considering that the subject property is operate[d] as a bottling
       plant, including warehouse and distribution, and has benefited from
       consistent maintenance since it was initially constructed in order to
       meet food safety standards, we find that the sale comparables
       utilized by Mr. Torsion [sic] were more analogous to the subject
       property than those considered by Mr. Racek.


2014 WL 5148342 at *2. Coca-Cola contends that the BTA should not have found
that Thoreson’s appraisal was more persuasive, because Thoreson improperly
considered the property’s current use as a bottling plant and included active leased-
fee properties among his comparables.




                                          5
                               SUPREME COURT OF OHIO




        {¶ 13} Article XII, Section 2 of the Ohio Constitution provides that “[l]and
and improvements thereon shall be taxed by uniform rule according to value.” This
provision generally requires a real-property valuation to ascertain “the exchange
value” of the property. (Emphasis sic.) Rite Aid of Ohio, Inc. v. Washington Cty. Bd.
of Revision, 146 Ohio St. 3d 173, 2016-Ohio-371, 54 N.E.3d 1177, ¶ 24. Exchange
value “is the amount for which [a] property would sell on the open market by a
willing seller to a willing buyer * * *, i.e., the sales price.” State ex rel. Park Invest.
Co. v. Bd. of Tax Appeals, 175 Ohio St. 410, 412, 195 N.E.2d 908 (1964). This stands
in contrast to valuing property according to its present use. See Rite Aid at ¶ 24.
Present-use valuation violates Article XII, Section 2 because that “method of
evaluation excludes, among other factors, location and speculative value which
comprise market value.” State ex rel. Park Invest. Co. v. Bd. of Tax Appeals, 32 Ohio
St.2d 28, 33, 289 N.E.2d 579 (1972). Ordinarily, therefore, a present-use method
“cannot be made the basis for valuation of real property for tax assessment purposes.”
(Emphasis added.) Id.
        {¶ 14} Although present use generally cannot be the only measure of value,
in a proper case it may be considered in determining true value for tax purposes. In
Dinner Bell Meats, Inc. v. Cuyahoga Cty. Bd. of Revision, 12 Ohio St. 3d 270, 466
N.E.2d 909 (1984), we held that Article XII, Section 2 “does not prohibit altogether
any consideration of the present use of a property.” Id. at 271. Coca-Cola’s first and
third propositions of law, therefore, are incorrect on their face, because they object
to the fact that the BTA “considered” the property’s present use. Under Dinner Bell,
it was permissible for the BTA to consider the property’s present use.
        {¶ 15} The more pertinent question is whether the BTA considered the
property’s present-use value to the exclusion of other factors relevant to exchange
value. Neither the BTA decision nor the record supports Coca-Cola’s argument that
the BTA adopted an impermissible present-use valuation in this case. The express
purpose of Thoreson’s appraisal, which the BTA adopted, was to determine the




                                            6
                                 January Term, 2017




property’s “retrospective fair market value,” which Thoreson defined as “[t]he most
probable price” that the property would have brought “in a competitive and open
market.” To achieve this objective, Thoreson used the sales-comparison and income
approaches, two accepted methods of analysis. And significantly, Thoreson (along
with Coca-Cola’s two appraisers) concluded that the property’s highest and best use
as improved aligns with its current use. See Oakwood Club v. Cuyahoga Cty. Bd. of
Revision, 70 Ohio St. 3d 241, 243-244, 638 N.E.2d 547 (1994).
       {¶ 16} Although the BTA referred to the property’s present use as a bottling
facility, it did so in the context of deciding which comparables identified by the
appraisers were “more analogous” under the sales-comparison approach. 2014 WL
514832 at *2. That determination fell within the BTA’s discretion as fact-finder. See
Olmsted Falls Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 122 Ohio St. 3d 134,
2009-Ohio-2461, 909 N.E.2d 597, ¶ 27. Coca-Cola has not shown that the BTA
determined anything other than the property’s probable sale price on the open market.
For this reason, we reject Coca-Cola’s first and third propositions of law.
       {¶ 17} The parties’ briefs include extensive discussion of the special-
purpose-property doctrine, which permits present-use valuation in certain cases. See
Meijer Stores Ltd. Partnership v. Franklin Cty. Bd. of Revision, 122 Ohio St. 3d 447,
2009-Ohio-3479, 912 N.E.2d 560, ¶ 24. Under this doctrine, a property’s use may
form the basis of the property’s value if it is “ ‘special purpose’ in nature,” meaning
that it was built for a unique purpose, is in good condition, and is being used for that
purpose—both presently and for the foreseeable future. Rite Aid, 146 Ohio St. 3d
173, 2016-Ohio-371, 54 N.E.3d 1177, at ¶ 29, citing Dinner Bell, 12 Ohio St. 3d at
272, 466 N.E.2d 909. Because the BTA did not adopt a present-use valuation, there
is no need for an exception to the general rule—and thus no need for us to decide
whether the property at issue here is a special-purpose property.




                                           7
                              SUPREME COURT OF OHIO




                    B. The reliability of Thoreson’s appraisal
       {¶ 18} In its second proposition of law, Coca-Cola presents several
arguments attacking the BTA’s reliance on Thoreson’s appraisal. In general, Coca-
Cola argues that Thoreson chose inapt comparable sales and did not adequately verify
or adjust them to the characteristics of the subject property. Coca-Cola contends that
the BTA should have given greater weight to the approach and conclusions of its own
appraiser, Racek.
       {¶ 19} Coca-Cola presents its second proposition of law as a multipronged
challenge to the “competence” of Thoreson’s appraisal and cites Worthington City
Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 140 Ohio St. 3d 248, 2014-Ohio-
3620, 17 N.E.3d 537, ¶ 17, to support its argument that its claims raise legal issues
subject to de novo review. In Worthington City Schools, we had to decide whether a
nonexpert’s opinion of value was competent evidence, which was a “discrete claim[]
of legal error” subject to de novo review. Id. The evidence here, in contrast, is
unquestionably competent because Thoreson is an undisputed expert who gave a
professional opinion. See id. at ¶ 18. The question here is the weight the BTA
afforded to Thoreson’s appraisal, which we review for abuse of discretion.
Westerville City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 146 Ohio
St.3d 412, 2016-Ohio-1506, 57 N.E.3d 1126, ¶ 27.
       {¶ 20} Coca-Cola attacks three aspects of Thoreson’s analysis: (1) his choice
of comparable properties, (2) his alleged failure to verify sale and lease data related
to those properties, and (3) his alleged failure to make adjustments to the transactions
he used.
                                  1. Comparability
       {¶ 21} Coca-Cola argues that the characteristics of three of the six properties
Thoreson used were not comparable to the age, utility, or configuration of the subject
property. It also points out that although its facility includes a manufacturing
component, only two of Thoreson’s comparison properties did. And the company




                                           8
                               January Term, 2017




argues that the subject property has significantly more office space than any of the
comparables used by Thoreson.
       {¶ 22} The BTA acted reasonably when it accepted Thoreson’s selection of
comparable properties.     Thoreson explained that he had sought and found
transactions involving properties with characteristics in common with the subject
property—specifically ones that occurred in the same market near the tax-lien date
and that were similar in size and utility. Because the six properties he selected
generally matched those criteria, we cannot conclude that the BTA abused its
discretion when it relied on them. And as we explain below, to the extent that
Thoreson’s comparables differed from the subject property, he made adjustments
or explained why adjustments were unnecessary.
                                  2. Verification
       {¶ 23} Coca-Cola also argues that Thoreson failed to verify certain aspects
of his comparable sales. We recently recognized that “appraisers should verify
transaction information with at least one party to a sale before using it as a
comparable,” because “[v]erification ensures that records of the transaction are
accurate, and * * * provides ‘ “insight into the motivation behind each
transaction.” ’ ” Westerville City Schools, 146 Ohio St. 3d 412, 2016-Ohio-1506,
57 N.E.3d 1126, at ¶ 53, quoting Hervey v. Cuyahoga Cty. Bd. of Revision, BTA No.
2012-Q-3114, 2013 WL 4680872, *2 (Aug. 20, 2013), quoting Appraisal Institute,
The Appraisal of Real Estate 304 (13th Ed.2008).
       {¶ 24} Coca-Cola has not shown that Thoreson failed to meet this basic
requirement; evidence showed that he verified the sales with the grantees involved
and solicited and received information from brokers about the transactions. We
find unavailing Coca-Cola’s argument that Thoreson did not provide sufficient
detail about the sales. Coca-Cola can only speculate that Thoreson failed to
uncover material facts concerning the sales. We defer to the BTA in this instance
because evidence in the record supports its finding.




                                         9
                             SUPREME COURT OF OHIO




       {¶ 25} Coca-Cola also argues that Thoreson’s appraisal was deficient
because he did not personally verify the nationwide sales of 20 bottling facilities
that he discussed in his report. This argument misconstrues the significance of
those sales, because Thoreson did not use them to determine the property’s value.
He referred to the nationwide sales only because there had been no recent sales of
bottling facilities in the Cincinnati area, and he did so only after he had determined
value under the sales-comparison approach using the sales of six local properties,
which he verified. Because the nationwide sales served only as a check on the
validity of his separate analysis, the fact that he did not personally verify them does
not invalidate his overall conclusion.
                                   3. Adjustments
       {¶ 26} Coca-Cola argues that Thoreson’s analysis was flawed because he
did not make adjustments to account for the age of the subject property or the leases
that encumbered four of his six comparable properties.
       {¶ 27} Thoreson explained at the BTA hearing why he made no adjustment
for age even though parts of the subject property were originally constructed at least
20 years before four of his six comparables: the subject property is a well-
maintained “food distribution type facility” that remains comparable to the newer
facilities. The BTA did not abuse its discretion in accepting this rationale, because
Thoreson personally inspected the property and was familiar with its condition.
       {¶ 28} As for Thoreson’s decision not to make adjustments for the leases
that encumbered some of the comparable properties, both he and Racek testified at
the BTA hearing that adjustments are not necessary if properties are encumbered
by current-market-rate leases. Thoreson testified that he believed no adjustments
were necessary for this reason. Because Coca-Cola presented no evidence that
contradicted his conclusion, it was reasonable for the BTA to rely on his statement,
even though he did not review the leases themselves.




                                          10
                                  January Term, 2017




        {¶ 29} Coca-Cola’s argument that Thoreson failed to make necessary
adjustments is unavailing. His report and testimony show that he made adjustments
based on numerous factors, such as amount of office space, ceiling height, number
of loading docks, and visibility from the freeway. Indeed, after considering his six
comparables, Thoreson valued the subject property at “the bottom of the range.”
Although the values of his comparables ranged from $34.28 to $48.54 per square
foot, with an average value of $38.86 per square foot, he valued Coca-Cola’s
property at $34 per square foot. Because it is apparent that Thoreson made
adjustments and because Coca-Cola identified no specific error in his approach,
Coca-Cola has not established that the BTA acted unreasonably or unlawfully in
accepting his opinion of value.
        {¶ 30} We reject Coca-Cola’s second proposition of law because Coca-Cola
has not shown that the BTA abused its discretion by finding Thoreson’s appraisal
to be more persuasive. See Dublin City Schools Bd. of Edn. v. Franklin Cty. Bd. of
Revision, 147 Ohio St. 3d 38, 2016-Ohio-3025, 59 N.E.3d 1270, ¶ 18-19.
                        C. Appraisal by a county employee
        {¶ 31} In its fourth proposition of law, Coca-Cola argues that the BTA erred
by relying on Thoreson’s testimony and report, because, according to Coca-Cola, he
was “inherently biased” as an employee of the Hamilton County auditor. Coca-Cola
argues that “the BTA should have rejected the Thoreson report or given his report
little weight.”
        {¶ 32} As an initial matter, Coca-Cola does not challenge the admissibility of
Thoreson’s testimony and report, nor can it, because Coca-Cola did not challenge the
admissibility of the testimony and report at the BTA. Instead, Coca-Cola argues that
Thoreson was not “a credible and reliable expert appraiser” based on his status as a
county employee. This proposition, therefore, asks us to decide whether the BTA
acted unreasonably or unlawfully in assigning credibility and weight to Thoreson’s
opinions. We review these determinations of the BTA for abuse of discretion.




                                          11
                              SUPREME COURT OF OHIO




Steak ‘n Shake, Inc. v. Warren Cty. Bd. of Revision, 145 Ohio St. 3d 244, 2015-
Ohio-4836, 48 N.E.3d 535, ¶ 22.
        {¶ 33} Coca-Cola’s claim fails because it has not shown that Thoreson’s
status as a county employee prevented him from rendering an unbiased appraisal.
Coca-Cola argues that Thoreson could not be “a disinterested and unbiased third
party” appraiser under R.C. 4763.12(C)(4) because he receives a regular salary from
the county.     According to Coca-Cola, Thoreson’s employment relationship
necessarily gives him a “personal interest or bias with respect to the parties involved.”
This argument has two flaws.
        {¶ 34} First, R.C. 4763.12 does not suggest that a county-employed appraiser
cannot provide an unbiased opinion of value. In fact, the statute suggests the
opposite: R.C. 4763.12(A) provides that “[a] person licensed or certified under this
chapter may be retained or employed to act as a disinterested third party in rendering
an unbiased valuation or analysis of real estate.” (Emphasis added.) Because the
statute permits an appraiser to be employed “to act as a disinterested third party”
capable of “rendering an unbiased valuation,” an appraiser’s status as an employee
of a party cannot, by itself, establish bias. And because Coca-Cola merely points to
Thoreson’s employee status without identifying any evidence of actual bias, its claim
falls short.
        {¶ 35} And second, Coca-Cola’s main criticism—that Thoreson had a
personal financial incentive to render an opinion favorable to his employer—applies
equally to Coca-Cola’s own appraisers, who presumably were paid for their services.
Nothing in the record suggests that any of the appraisers involved in this case were
biased because they received payment for their professional services. But see Witt
Co. v. Hamilton Cty. Bd. of Revision, 61 Ohio St. 3d 155, 157-158, 573 N.E.2d 661
(1991) (upholding BTA’s decision to reject evidence presented by appraiser
because of contingency-fee arrangement). Thoreson’s status as a county employee




                                           12
                                 January Term, 2017




was simply one factor to be considered by the BTA in assessing the evidence
presented.
        {¶ 36} Coca-Cola has not shown that the BTA abused its discretion in
assigning credibility and weight to Thoreson’s testimony and report. Coca-Cola has
provided no persuasive authority that supports a bright-line rule that would
minimize the weight assignable to an appraisal performed by a county-employed
appraiser. And although Coca-Cola cross-examined Thoreson regarding his status
within the auditor’s office, it elicited no evidence showing that he was incapable of
honoring the professional standards applicable to certified appraisers. We therefore
reject Coca-Cola’s fourth proposition of law.
                           D. Correction of clerical error
        {¶ 37} In its fifth and sixth propositions of law, Coca-Cola argues that the
BTA’s September 25, 2014 decision was unlawful and unreasonable because it
assigned a value to the property for the wrong tax year. Indeed, the parties agree that
the BTA should not have valued the property as of January 1, 2012, because the
pleadings and evidence all pertained to the property’s value as of January 1, 2011.
The BTA itself acknowledged the error, explaining in its nunc pro tunc order that it
had “intended to find value for the subject property as of January 1, 2011.” The real
question on appeal, therefore, is not whether the BTA erred but whether it had the
power to correct its error after Coca-Cola filed its notice of appeal to this court.
        {¶ 38} “[A]dministrative tribunals possess inherent authority to correct errors
in judgment entries so that the record speaks the truth.” State ex rel. Fogle v. Steiner,
74 Ohio St. 3d 158, 163-164, 656 N.E.2d 1288 (1995). See also Ohio Adm.Code
5717-1-20 (“Amendments to a final order, arising out of an oversight, error or
omission, may be made by the board or on the motion of any party”). This does not
mean, however, that the BTA’s power to correct its errors is unrestrained. One
restraint is that the BTA is subject to the general principle of administrative law that
it “ ‘has control over its decisions until the actual institution of an appeal or the




                                           13
                              SUPREME COURT OF OHIO




expiration of the time for an appeal.’ ” 1495 Jaeger, L.L.C. v. Cuyahoga Cty. Bd. of
Revision, 132 Ohio St. 3d 222, 2012-Ohio-2680, 970 N.E.2d 949, ¶ 15, quoting Natl.
Tube Co. v. Ayres, 152 Ohio St. 255, 89 N.E.2d 129 (1949), paragraph one of the
syllabus. In 1495 Jaeger, we held that “the BTA loses jurisdiction to modify or
vacate its decision if there is a timely appeal from that decision to a court pursuant to
R.C. 5717.04 or if the appeal period expires without an appeal having been filed.”
Id.
        {¶ 39} To be sure, the question here is different from the one presented in
1495 Jaeger. In 1495 Jaeger, we held that the BTA lacked jurisdiction to rule on a
substantive legal question that was presented to it more than five months after it had
issued a decision in the case. Id. at ¶ 1-3. This case, in contrast, asks whether the
BTA had jurisdiction to enter a nunc pro tunc order to correct a clerical error after an
appeal had been filed. Despite these differences, the general principle from 1495
Jaeger—that a notice of appeal divests the BTA of jurisdiction to modify its
decision—applies here, because allowing the BTA to correct a decision that is on
appeal would be inconsistent with this court’s authority to review the decision. See
State ex rel. Special Prosecutors v. Judges, Court of Common Pleas, 55 Ohio St. 2d
94, 97, 378 N.E.2d 162 (1978); see also State v. Smith, 2d Dist. Greene No. 2010-
CA-63, 2011-Ohio-5986, ¶ 7 (“Although a court generally may issue a nunc pro
tunc entry [at] any time, * * * a notice of appeal divests a trial court of jurisdiction
to do so”).
        {¶ 40} We hold, therefore, that the BTA’s authority to correct its own errors
under Ohio Adm.Code 5717-1-20 ceases when a notice of appeal is filed under R.C.
5717.04. Because the BTA lacked jurisdiction to correct its clerical error in this case,
the BTA’s October 22, 2014 order was a nullity.
        {¶ 41} Because no one disputes the clerical error, we exercise our authority
under R.C. 5717.04 to modify the BTA’s September 25, 2014 decision to refer to the
January 1, 2011 tax-lien date. We affirm the decision in all other respects.




                                           14
                              January Term, 2017




                                                   Decision affirmed as modified.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                              _________________
       Karen H. Bauernschmidt Co., L.P.A., Karen H. Bauernschmidt, Stephen M.
Nowak, and Glen E. Littlejohn, for appellant.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Thomas J.
Scheve, Assistant Prosecuting Attorney, for appellee Hamilton County auditor.
       David C. DiMuzio, Inc., and David C. DiMuzio, for appellee Cincinnati
School District Board of Education.
                              _________________




                                       15